DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 and 3/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 8, “unburned fuel” should be amended to read, “an unburned fuel,” for clarity;
In claim 1, line 10, “flame” should be amended to read, “a flame,” for clarity;
In claim 1, line 14, “drained unburned fuel” should be amended to read, “a drained unburned fuel,” for clarity.  
In claim 3, line 2,” pressure” should be amended to read, “a pressure,” for clarity. The additional instances of the limitation in the claim should be corrected accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 puts forth “the elongated hollow decking unit” in line 9. The limitation is unclear as it does not account for an embodiment featuring more than one hollow decking unit. The limitation is interpreted to put forth “the at least one elongated hollow decking unit.” The same rejection applies to additional instances of the limitation. 
In claim 3, line 2, “unburned fuel” appears to be an improper double inclusion of “unburned fuel” recited in claim 1. The limitation should be amended to read “the unburned fuel.” The same rejection applies to additional instances of the limitation.
The term “approximately” in claim 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is .005 approximate, .02, or another value? The metes and bounds of the limitation are not properly defined. The same rejection applies to additional instances of the limitation.
The remaining claims are rejected due to dependency from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackintosh (US 9010051).
Regarding claim 1, Mackintosh discloses a landing pad comprising: 
at least one integrally formed elongated hollow decking unit (101) comprising: 
an elongated landing plate (103) having a plurality of holes (113); an elongated base plate (105) aligned longitudinally with respect to the elongated landing plate and spaced a distance apart from the elongated landing plate (Figure 2); two elongated side wall plates (107) connecting the elongated landing plate to the elongated base plate (Figure 2), wherein the plurality of holes is configured to drain unburned fuel spilled on the elongated landing plate through the plurality of holes into the elongated hollow decking unit (Column 4, lines 30-45, The holes are formed with a profile that encourages draining of the fuel) and to suppress flame of burning fuel from propagating through the plurality of holes into the elongated hollow decking unit (The expansion beneath the holes in the base of the landing pad provides for suppression of the flame; Column 5, lines 15-18, The holes may be spaced far enough to keep adjacent holes from igniting), and wherein the distance apart between the elongated landing plate and the elongated base plate defines a hollow space therebetween (Figures 2 and 3), and the distance apart is configured to prevent re- ignition of drained unburned fuel on the elongated base plate and inside the hollow space of the elongated hollow decking unit (Column 4, lines 57-66, The distance apart allows for the insertion of metal filler, are a mechanism for preventing re-ignition).
Regarding claim 2, Mackintosh discloses the landing pad of claim 1, wherein the plurality of holes (103) is dimensioned to cause an expansion of the unburned fuel as the unburned fuel exits from the plurality of holes into the hollow space below the elongated landing plate (Figure 2, The holes narrow, and lead into the hollow space where it expands beneath the landing plate).
Regarding claim 3, Mackintosh discloses the landing pad of claim 1, wherein the plurality of holes is dimensioned such that pressure of unburned fuel on the elongated landing plate is greater than the pressure of unburned fuel exiting the plurality of holes into the hollow space (According to Bernoulli’s equation, fluid pressure is at its lowest in more narrow areas; The area of the flow exiting the holes is smaller than the area on the landing plate; As such, the pressure is greater on the landing plate), and wherein the pressure of unburned fuel exiting the plurality of holes is greater than the pressure of unburned fuel passing through the plurality of holes (The fuel area expands as it exits the holes, while the area of the fuel in the holes narrows; As such, the pressure of the fuel is greater passing through the holes).
Regarding claim 7, Mackintosh discloses the landing pad of claim 1, wherein the elongated hollow decking unit further comprises a elongated partition wall disposed (109) between the two elongated side walls (107), wherein a longitudinal edge of the elongated partition wall joins with the elongated landing plate and the other longitudinal edge of the elongated partition wall joins with the elongated base plate (Figures 2 and 3).
Regarding claim 8, Mackintosh discloses the landing pad of claim 7, wherein the elongated hollow decking unit comprises two or more elongated partition walls (109) (Figures 2 and 3).
Regarding claim 9, Mackintosh discloses the landing pad of claim 1, wherein the elongated hollow decking unit (101) is configured to slope in a longitudinal direction with respect to a horizontal plane (Claim 28).
Regarding claim 14, Mackintosh discloses the landing pad of claim 1, wherein the plurality of holes is arranged in a line (Figures 2 and 3).
Regarding claim 17, Mackintosh discloses the landing pad of claim 14 wherein the arrangement of the plurality of holes is repeated (Figures 2 and 3).
Regarding claim 18, Mackintosh discloses the landing pad of any one of claim 1, wherein an end of the elongated hollow decking unit (101) is connected to an enclosed channel (22) arranged substantially perpendicular to the elongated hollow decking unit (Figure 1).
Regarding claim 19, Mackintosh discloses the landing pad of claim 18, wherein a connection between the elongated hollow decking unit and the enclosed channel is configured to limit ventilation into the enclosed channel (The connection is beneath the metal filler, which limits ventilation into the enclosed channel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mackintosh.
Regarding claim 4, Mackintosh discloses the landing pad of any claim 1, but fails to discloses wherein each of the plurality of holes is dimensioned to have a diameter of approximately 0.01m to 0.03m.
Mackintosh discloses the general condition of sizing the radius (and therefore diameter) of the holes to provide for an effective drainage capacity (Column 4, lines 42-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh, providing the holes dimensioned to have a diameter of approximately .01m to .03m since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Mackintosh to provide the holes sized with a diameter of 0.01 m to 0.03 m in order to provide for an effective drainage capacity.
Regarding claim 5, Mackintosh discloses the landing pad of claim 1, but fails to disclose wherein a distance apart between any two adjacent holes of the plurality of holes is approximately 0.02m to 0.08m in a breadthwise direction with respect to the elongated landing plate, and approximately 0.06m to 0.12m in a lengthwise direction with respect to the elongated landing plate.
Mackintosh discloses the general condition that the holes may be positioned in any desired arrangement (Column 4, lines 51-54), and further discloses that the holes may be spaced far enough that a resulting flame may not ignite an adjacent drain hole (Column 5, line 15-18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh, providing a distance apart between any two adjacent holes of the plurality of holes is approximately 0.02m to 0.08m in a breadthwise direction with respect to the elongated landing plate, and approximately 0.06m to 0.12m in a lengthwise direction with respect to the elongated landing plate, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated to provide holes with a distance apart between any two adjacent holes of the plurality of holes at approximately 0.02m to 0.08m in a breadthwise direction with respect to the elongated landing plate, and approximately 0.06m to 0.12m in a lengthwise direction with respect to the elongated landing plate, as the holes may be arranged as desired, and in order to provide for holes at a distance that prevents ignition of adjacent holes. 
Regarding claim 6, Mackintosh discloses the landing pad of claim 1, but fails to discloses wherein a distance apart between the elongated landing plate and the elongated base plate is configured to be approximately 0.12m to 0.18m.
Mackintosh discloses the general condition that the channels are sized to receive metal filler and provide drainage. Mackintosh further discloses that the profile may be configured (sized) as desired without departing from the scope of the disclosure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh, providing a device wherein a distance apart between the elongated landing plate and the elongated base plate is configured to be approximately 0.12m to 0.18m, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated to provide a device wherein a distance apart between the elongated landing plate and the elongated base plate is configured to be approximately 0.12m to 0.18m, in order to provide for drainage, receive the filler metal, and operate within the parameters of the disclosure.
Regarding claim 10, Mackintosh discloses the landing pad of claim 9, but fails to disclose wherein a slope profile of the elongated hollow decking unit is approximately between 1:200 to 1:50.
Mackintosh discloses the general condition of the deck being slope, but does not disclose the range of the slope. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh to feature a slope profile of the elongated hollow decking unit being approximately between 1:200 to 1:50, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. Applicant has disclosed no criticality as to the claimed range. 
Regarding claim 11, Mackintosh discloses the landing pad of claim 1, but fails to disclose wherein the two elongated side wall plates are arranged to be slanted.
The figure 16 embodiment of Mackintosh discloses the wall plates arranged to be slanted (Figure 16). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh to substituting slanted wall plates, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results including fire prevention in a system that is not predicated on the wall shape.
Regarding claim 12, Mackintosh discloses the landing pad of any claim 1, but fails to discloses wherein each of the plurality of holes is dimensioned to limit ventilation into the elongated hollow decking unit.
Mackintosh discloses the general condition of sizing the radius (and therefore diameter) of the holes to provide for an effective drainage capacity (Column 4, lines 42-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh, providing the holes dimensioned to limit ventilation into the elongated hollow decking unit since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Mackintosh to provide the holes sized with a diameter as desired in order to provide for an effective drainage capacity.
Regarding claims 13 and 15-16, Mackintosh discloses the landing pad of claim 1, but fails to disclose wherein the plurality of holes is arranged randomly or the plurality of holes is arranged in pairs of two holes having a fixed distance apart between the two holes in a pair or the plurality of holes is arranged in pairs of two holes with single holes interspersed among the pairs of two holes, wherein the two holes in a pair have a fixed distance apart.
Mackintosh discloses the general condition that the holes may be positioned in any desired arrangement (Column 4, lines 51-54), and further discloses that the holes may be spaced far enough that a resulting flame may not ignite an adjacent drain hole (Column 5, line 15-18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh, providing a pad wherein the plurality of holes is arranged randomly or the plurality of holes is arranged in pairs of two holes having a fixed distance apart between the two holes in a pair or the plurality of holes is arranged in pairs of two holes with single holes interspersed among the pairs of two holes, wherein the two holes in a pair have a fixed distance apart, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated to provide holes wherein the plurality of holes is arranged randomly or the plurality of holes is arranged in pairs of two holes having a fixed distance apart between the two holes in a pair or the plurality of holes is arranged in pairs of two holes with single holes interspersed among the pairs of two holes, wherein the two holes in a pair have a fixed distance apart, as the holes may be arranged as desired, and in order to provide for holes at a distance that prevents ignition of adjacent holes. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mackintosh in view of Morand (US 5,291,951).
Regarding claim 20, Mackintosh discloses landing pad of claim 18, but fails to disclose wherein the enclosed channel comprises external heat sink fins.
Morand discloses a device that includes a channel enclosed with external heat sink fins (Column 9, lines 38-40, The conduit is encased with a heat sink jacket; Column 5, line 24, The heat sink jacket may be replaced with cooling fins).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackintosh with the disclosures of Morand, further providing the channel to include external heat sink fins, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including dissipation of heat, as disclosed by Morand (Column 5, line 25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752